HODGES, Chief Justice.
Appellant Robert Hershberger’s petition for a writ of habeas corpus was denied by the trial court. We affirm.
The single issue before us on appeal is whether extradition documents received from the State of Ohio were properly authenticated. The appellant maintains that because the “Request for Interstate Rendition” was not signed by the Ohio governor, the requisition documents are fatally defective.1
Tenorio v. Cronin, 193 Colo. 295, 565 P.2d 932 (1977), is dispositive of this issue. We held therein that a requisition document, signed by one other than the governor of the demanding state, is valid so long as the capacity of the signator to act on behalf of the governor is duly authenticated. See section 16-19-102, C.R.S. 1973 (1978 Repl. Vol. 8). Moreover, the burden of proof is on the petitioner to overcome the presumption that the person signing the extradition papers had the authority to do so.
Ohio Revised Code, section 107.15, authorizes the Ohio governor to delegate signatory responsibility to a designated “authenticating officer.”2 The appellant made no attempt in the trial court to show that the signator to the documents did not have the authority to so act and, therefore, the presumption of validity of his signature was not overcome.
*279The judgment of the trial court is affirmed.

. The “Request for Interstate Rendition” is a printed document which begins: “I JAMES A. RHODES, Governor, certify that the annexed papers are duly authenticated under Ohio Law.” The request is signed “R. F. Howarth.” Underneath the signature are the typed words: “Robert F. Howarth, Jr., Authenticating Officer for GOVERNOR JAMES A. RHODES (Ohio Rev.Code Sec. 107.15).”


. Ohio Revised Code, section 107.15, provides in pertinent part:
The governor may appoint an authenticating officer and delegate to such officer power to sign for the governor any document.. . The authenticating officer shall sign in the following manner:
“... Authenticating Officer for Governor. ...”
. .. The authorized signature of the authenticating officer . . . shall have the same legal effect and validity as the genuine manual signature of the governor.